Citation Nr: 1332620	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  11-06 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased initial rating for service-connected left shoulder tendonitis, currently rated 10 percent disabling.

2.  Entitlement to an increased initial rating for service-connected degenerative joint disease (DJD) of the right shoulder, currently rated 10 percent disabling.

3.  Entitlement to an increased initial rating for residuals of a right hand injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to September 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for left and right shoulder disabilities, and residuals of a right hand injury, and assigned 10, 10, and 0 percent ratings, respectively.  The Veteran appeals for higher ratings for these disabilities.  

The Veteran was scheduled for a videoconference hearing at the RO in February 2012.  In January 2012, he withdrew his request for such hearing.  His hearing request, therefore, is withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative points out that the Veteran last compensation examination was in October 2008, and that the Veteran's symptomatology has increased in severity since then.  As the record may not accurately reflect the current severity of the service-connected left foot and ankle disability another examination is warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

In addition, the Veteran should be asked to identify any relevant ongoing medical treatment.  38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and dates of treatment for all medical care providers, both VA and private, who have recently treated him for his bilateral shoulder and right hand disabilities.  After securing any necessary release, the RO/AMC should request any relevant records identified.  In addition, relevant, ongoing VA treatment records dated since December 2010 should be requested from the Mountain Home VA Medical Center.  If any requested records are not available, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA orthopedic examination of both shoulders and the right hand.  The examiner must review the Veteran's claims file.  All indicated tests should be conducted and the results reported.  The examiner should address all symptomatology from the Veteran's left and right shoulder disabilities and the residuals of the right hand injury (fracture right second carpal).  Range of motion studies should be performed, to include providing the degree at which pain begins.  

3.  After undertaking the development above and any additional development deemed necessary the Veteran's claim for an increased rating for right and left shoulder disabilities, and right hand injury should be readjudicated.  If the benefits sought on appeal remain denied, provide a Supplemental Statement of the Case and provide an appropriate period of time in which to respond.  Then, return the appeal to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

